Plaintiffs in error filed their transcript of a proceeding on November 30, 1937, and attached thereto is a certificate of the court clerk naming certain instruments included in the transcript and certifying that they are each full, true and exact copies of the originals of such instruments as the same appear on file and of record in the office of the court clerk of McCurtain county in cause No. 9584, entitled John I. Gilbert, as receiver for Gum Brothers Company, a Corporation, Plaintiff, v. M. F. Hudson et al., Defendants.
We are of the opinion that such certificate is insufficient, and hold that the cause must be dismissed under the following authorities: Schabel v. Wright, 179 Okla. 73, 64 P.2d 855; Render v. Dodson, 179 Okla. 352, 66 P.2d 14; Wade v. Mitchell, 14 Okla. 168, 79 P. 95; McGuire v. Rash,89 Okla. 132, 214 P. 698; Thomas v. Potter, 164 Okla. 212,23 P.2d 381.
The appeal is dismissed.
BAYLESS, V. C. J., and RILEY, PHELPS, CORN, and DAVISON, JJ., concur.